EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 7-10 and 13-18.

This application is in condition for allowance except for the presence of claims 7-10 and 13-18 drawn to a product and apparatus non-elected without traverse in the paper dated 4/29/21.  Accordingly, claims 7-10 and 13-18 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 11-12 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest a dry etching method comprising bringing a mixed gas containing hydrogen fluoride and a fluorine-containing carboxylic acid to achieve an etching selectivity ratio of 
The closest prior art, Torek et al (US 2005/0189575 A1), discloses a dry etching method nearly identical to that of the instant invention, however the mixed gas includes a third component, that of an etch initiator source such as water, methanol, acetic acid, ethers, acetone, or carboxylic acid [0041].  It is expected that this third component will, to at least some degree, alter the selectivity compared to the instant invention.  It is unknown exactly what the selectivity in the method of Torek is.  Given that the composition is different from the claimed invention, the selectivity is expected to be different than in the claimed invention.  There is no motivation to modify the composition of Torek to remove the etch initiator to result in a composition as in the claimed invention, as in the context of claim 1, because Torek discloses the etch initiator as a necessary component of the mixed gas.  The disclosure of Torek is also broad and fails to provide any working examples from which to glean the degree to which the etch initiator effects the chemistry.  The prior art fails to teach the effect of an etch initiator in a similar method.  Therefore, there is no motivation to modify the composition of Torek to arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANITA K ALANKO/Primary Examiner, Art Unit 1713